
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-D-7806] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Technical information or comments are requested on the proposed Base (1% annual chance) Flood Elevations (BFEs) and proposed BFEs modifications for the communities listed below. The BFEs are the basis for the floodplain management measures that the community is required either to adopt or to show evidence of being already in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). 
        
        
          DATES:
          The comment period is ninety (90) days following the second publication of this proposed rule in a newspaper of local circulation in each community. 
        
        
          ADDRESSES:
          The proposed BFEs for each community are available for inspection at the office of the Chief Executive Officer of each community. The respective addresses are listed in the table below. 
        
        
          FOR FURTHER INFORMATION CONTACT:
          William R. Blanton, Jr., Engineering Management Section, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Regulatory Classification. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866 of September 30, 1993, Regulatory Planning and Review, 58 FR 51735. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 

            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
            
               
              
                Flooding source(s)
                Location of referenced elevation
                
                * Elevation in feet (NGVD).+ Elevation in feet (NAVD).
                  # Depth in feet above ground.
                
                Effective 
                Modified
                Communities affected
              
              
                
                  Bay County, Florida, and Incorporated Areas
                
              
              
                Bayou George
                Approximately 800 feet upstream of the confluence with White Bucky Branch
                +16
                +17
                Bay County (Unincorporated Areas), City of Panama City.
              
              
                 
                Approximately 1.2 miles upstream of Crash Island Drive
                None
                +60
              
              
                Buckhorn Creek
                At the confluence with Econfina Creek
                None
                +148
                Bay County (Unincorporated Areas). 
              
              
                 
                Approximately 1,800 feet upstream of the confluence with Econfina Creek
                None
                +148
              
              
                Econfina Creek
                At the confluence with Deer Point Lake
                None
                +6
                Bay County (Unincorporated Areas).
              
              
                 
                Approximately 0.7 mile upstream of State Road 20
                None
                +28
              
              
                 
                At Atlanta and St. Andrews Bay Railroad
                None
                +147
              
              
                 
                Approximately 1,700 feet upstream of U.S. Highway 231
                None
                +150
              
              
                Green Creek
                At the confluence with Bear Creek 
                None
                +141
                Bay County (Unincorporated Areas).
              
              
                 
                Approximately 880 feet upstream of Gardenia Street
                None
                +174
              
              
                Juniper Creek
                At U.S. Highway 231
                None
                +158
                Bay County (Unincorporated Areas).
              
              
                 
                Approximately 1.1 miles upstream of U.S. Highway 231
                None
                +172
              
              
                Laird Street Outfall
                At Lagoon Drive
                None
                +8
                Bay County (Unincorporated Areas), City of Panama City Beach.
              
              
                 
                Just south of West Panama City Beach Parkway
                None
                +16
              
              
                Robinsons Bayou
                Approximately 900 feet upstream of Frankford Avenue
                +7
                +10
                Bay County (Unincorporated Areas), City of Panama City.
              
              
                 
                Approximately 400 feet south of the intersection of Jenks Avenue and 15th Street
                None
                +33
              
              
                Unnamed Tributary 1 to Bear Creek
                Approximately 860 feet upstream of the confluence with Bear Creek
                None
                +124
                Bay County (Unincorporated Areas).
              
              
                 
                Approximately 2,800 feet upstream of Pine Ridge Road
                None
                +154
              
              
                Unnamed Tributary 2 to Bear Creek
                At the confluence with Unnamed Tributary 1 to Bear Creek
                None
                +135
                Bay County (Unincorporated Areas).
              
              
                 
                Approximately 1,350 feet upstream of the confluence with Unnamed Tributary 1 to Bear Creek
                None
                +141
              
              
                Unnamed Tributary to Econfina Creek
                At the confluence with Econfina Creek
                None
                +150
                Bay County (Unincorporated Areas).
              
              
                 
                Approximately 740 feet upstream of the confluence with Econfina Creek
                None
                +161
              
              
                Watson Bayou
                Immediately upstream of 11th Street
                +8
                +10
                Bay County (Unincorporated Areas), City of Panama City, Town of Cedar Grove.
              
              
                 
                Approximately 2,000 feet west of the intersection of Mercedes Avenue and 24th Plaza
                None
                +36
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Panama City
                
              
              
              
                Maps are available for inspection at Panama City Engineering Department, 9 Harrison Avenue, Panama City, FL.
              
              
                Send comments to Mr. Kenneth R. Hammons, Panama City City Manager, 9 Harrison Avenue, Panama City, FL 32401-2724.
              
              
              
                
                  City of Panama City Beach
                
              
              
              
                Maps are available for inspection at Panama City Beach Building Department, 110 South Arnold Road, Panama City Beach, FL.
              
              
                Send comments to The Honorable Gayle Oberst, Mayor of the City of Panama City Beach, 110 South Arnold Road, Panama City Beach, FL 32413.
              
              
              
                
                  Town of Cedar Grove
                
              
              
              
                Maps are available for inspection at Cedar Grove Town Hall, 2728 East 14th Street, Cedar Grove, FL.
              
              
                Send comments to Mr. Jim Anderson, Cedar Grove Town Manager, 2728 East 14th Street, Cedar Grove, FL 32401.
              
              
              
                
                  Bay County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at Bay County Planning and Zoning Department, 640 Molberry Avenue, Panama City, FL.
              
              
                
                Send comments to Mr. Mike Nelson, Chairman of the Bay County Board of County Commissioners, 310 West 6th Street, Panama City, FL 32401.
              
              
                
                  Floyd County, Iowa, and Incorporated Areas
                
              
              
                Hyers Creek
                At Riverside Avenue
                *1006
                +1006
                Floyd County (Unincorporated Areas), City of Charles City.
              
              
                 
                Approximately 3,800 feet upstream of Cleveland Street
                None
                +1035
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Charles City
                
              
              
              
                Maps are available for inspection at City Hall, 105 Milwaukee Mall, Charles City, IA 50616.
              
              
                Send comments to The Honorable Jim Erb, Mayor, City of Charles City, 105 Milwaukee Mall, Charles City, IA 50616.
              
              
              
                
                  Floyd County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at Floyd County Planning and Zoning, 101 South East 1st, Charles City, IA 50616.
              
              
                Send comments to The Honorable Leo Staudt, Chairman, Board of Supervisors, Floyd County Courthouse, 101 South Main Street, Charles City, IA 50616.
              
              
                
                  Lyon County, Kansas, and Incorporated Areas
                
              
              
                Beaver Creek
                At confluence with Cottonwood River
                None
                +1135
                Lyon County (Unincorporated Areas).
              
              
                 
                Just upstream of Road 200
                None
                +1209
              
              
                Cottonwood River
                Just upstream of Interstate 35
                None
                +1123
                Lyon County (Unincorporated Areas).
              
              
                 
                At the County Boundary with Chase County
                None
                +1144
              
              
                East Tributary to Beaver Creek
                At confluence with Beaver Creek
                None
                +1142
                Lyon County (Unincorporated Areas).
              
              
                 
                Approximately 1250 feet upstream of Pond Embankment
                None
                +1218
              
              
                East Tributary to Cottonwood River
                Just upstream of Interstate 35
                None
                +1123
                Lyon County (Unincorporated Areas), City of Emporia.
              
              
                 
                Approximately 3000 feet upstream of Road 180
                None
                +1150
              
              
                Linck Creek
                At confluence with Cottonwood River
                None
                +1128
                Lyon County (Unincorporated Areas).
              
              
                 
                Approximately 3000 feet upstream of Road 200
                None
                +1205
              
              
                Ludy Creek
                At confluence with Link Creek
                None
                +1129
                Lyon County (Unincorporated Areas).
              
              
                 
                Just downstream of Road 190
                None
                +1173
              
              
                Moon Creek
                At confluence with Cottonwood River
                None
                +1125
                Lyon County (Unincorporated Areas), City of Emporia.
              
              
                 
                Approximately 1750 feet Northwest of intersection of Road E and Road 200
                None
                +1200
              
              
                West Tributary to Beaver Creek
                At confluence with Beaver Creek
                None
                +1155
                Lyon County (Unincorporated Areas).
              
              
                 
                At County Boundary with Chase County
                None
                +1187
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Emporia
                
              
              
              
                Maps are available for inspection at 104 E. 5th Avenue, Emporia, KS 66801.
              
              
                Send comments to The Honorable Jim Kessler, Mayor, City of Emporia, P.O. Box 928, 522 Mechanic, Emporia, KS 66801.
              
              
              
                
                  Lyon County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at 430 Commercial Street, Room 205, Lyon Co. Courthouse, Emporia, KS 66801.
              
              
                Send comments to The Honorable Marshall Miller, Chairman, Board of Co. Commissioners, 430 Commercial Street, Lyon Co. Courthouse, Emporia, KS 66801.
              
              
                
                
                  Huron County, Michigan, and Incorporated Areas
                
              
              
                Lake Huron
                Entire Shoreline
                None
                +583
                City of Harbor Beach Port Hope, Township of Gore, Township of Huron, Township of Rubicon, Township of Sand Beach, Township of Sherman, Village of Port Austin.
              
              
                 
                Entire Shoreline
                None
                +583
                City of Harbor Beach, Port Hope, Township of Gore, Township of Huron, Township of Rubicon, Township of Sand Beach, Township of Sherman, Village of Port Austin.
              
              
                Saginaw Bay
                Entire shoreline along the Township of Caseville
                +583
                +584
                Township of Caseville, Village of Caseville.
              
              
                 
                Entire shoreline along the Township of Hume
                None
                +584
                Township of Hume.
              
              
                 
                Entire shoreline along the Township of Lake
                +583
                +584
                Township of Lake.
              
              
                 
                Entire shoreline along the Township of McKinley
                None
                +584
                Township of McKinley.
              
              
                 
                Entire shoreline along the Township of Fairhaven
                None
                +585
                Township of Fairhaven.
              
              
                 
                Entire shoreline along the Township of Fairhaven
                None
                +585
                Township of Fairhaven.
              
              
                 
                Entire shoreline along the Township of Sebewaing
                +584
                +585
                Township of Sebewaing.
              
              
                Saginaw Bay
                Entire shoreline along the Township of Port Austin
                None
                +583
                Village of Port Austin, Township of Pointe Aux Barques.
              
              
                Sebewaing River/State Drain
                At the confluence with Saginaw Bay
                +584
                +585
                Township of Sebewaing.
              
              
                 
                At Bay Street
                None
                +593
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Harbor Beach
                
              
              
              
                Maps are available for inspection at 766 State Street, Harbor Beach, MI 48441.
              
              
                Send comments to The Honorable Robert J. Swartz, Mayor of Harbor Beach, 766 State Street, Harbor Beach, MI 48441.
              
              
              
                
                  Port Hope
                
              
              
              
                Maps are available for inspection at 4250 Lakeshore Drive, Port Hope, MI 48468.
              
              
                Send comments to The Honorable Gary Schave, Village President, 4250 Lakeshore Drive, Port Hope, MI 48468.
              
              
              
                
                  Township of Caseville
                
              
              
              
                Maps are available for inspection at 6767 Main Street, Caseville, MI 48725.
              
              
                Send comments to Larry Degg, Supervisor, Township of Caseville, 6767 Main Street, Caseville, MI 48725.
              
              
              
                
                  Township of Fairhaven
                
              
              
              
                Maps are available for inspection at 9811 Main Street, Bay Port, MI 48759.
              
              
                Send comments to Mr. Orin J. Englehardt, Township Supervisor, 9546 Kilmanagh Road, Sebewaing, MI 48759.
              
              
              
                
                  Township of Gore
                
              
              
              
                Maps are available for inspection at 6980 Moeller Road, Port Hope, MI 48468.
              
              
                Send comments to Daniel Koglin, Supervisor, Township of Gore, 6819 E. Kinde Road, Port Hope, MI 48468.
              
              
              
                
                  Township of Hume
                
              
              
              
                Maps are available for inspection at 1918 Oak Beach Road, Port Austin, MI 48467.
              
              
                Send comments to John C. Hollister, Supervisor, Township of Hume, 2475 Port Austin Road, Port Austin, MI 48467.
              
              
              
                
                  Township of Huron
                
              
              
              
                Maps are available for inspection at 5150 Kaufman Road, Port Hope, MI 48468.
              
              
                Send comments to Evan Steinbis, Supervisor, Township of Huron, 5150 Kaufman Road, Port Hope, MI 48468.
              
              
              
                
                  Township of Lake
                
              
              
              
                Maps are available for inspection at 6064 Dufty Road, Caseville, MI 48725.
              
              
                Send comments to Clay Kelterborn, Supervisor, Township of Lake, 4988 W. Kinde Road, P.O. Box 429, Caseville, MI 48725.
              
              
              
                
                  Township of McKinley
                
              
              
              
                Maps are available for inspection at 2701 Sturm Road, Pigeon, MI 48755.
              
              
                Send comments to Jerry Beyer, Supervisor, Township of McKinley, 7755 Campbell Road, Bay Port, MI 48720.
              
              
              
                
                  Township of Pointe Aux Barques
                
              
              
              
                Maps are available for inspection at 9219 Linwood Road, Port Austin, MI 48467.
              
              
                
                Send comments to Mr. Clayton C. Purdy, 1840 Cliff Road, Port Austin, MI 48467.
              
              
              
                
                  Township of Rubicon
                
              
              
              
                Maps are available for inspection at 3195 N. Lakeshore Road, Port Hope, MI 48468.
              
              
                Send comments to Robert Oeschger, Supervisor, Township of Rubicon, 3840 Ruppel Road, Port Hope, MI 48468.
              
              
              
                
                  Township of Sand Beach
                
              
              
              
                Maps are available for inspection at 8665 Lincoln Road, Harbor Beach, MI 48441.
              
              
                Send comments to Wade Mazure, Supervisor, Township of Sand Beach, 6573 Learman Road, Harbor Beach, MI 48441.
              
              
              
                
                  Township of Sebewaing
                
              
              
              
                Maps are available for inspection at 108 W. Main, Sebewaing, MI 48759.
              
              
                Send comments to Patrice Gettel-Lindow, President, Village of Sebewaing, 108 W. Main, Sebewaing, MI 48759.
              
              
              
                
                  Township of Sherman
                
              
              
              
                Maps are available for inspection at 4599 S. Ruth Road, Ruth, MI 48470.
              
              
                Send comments to Leo J. Emming, Supervisor, Township of Sherman, 4484 N. Ruth Road, Ruth, MI 48470.
              
              
              
                
                  Village of Caseville
                
              
              
              
                Maps are available for inspection at 6767 Main Street, Caseville, MI 48725.
              
              
                Send comments to Clyde D. Campbell, President, Village of Caseville, 6729 Ash Street, Caseville, MI 48725.
              
              
              
                
                  Village of Port Austin
                
              
              
              
                Maps are available for inspection at 17 W. State Street, Port Austin, MI 48467.
              
              
                Send comments to Marilyn Bruce, President, Village of Port
              
              
              
                
                  Village of Ubly
                
              
              
              
                Maps are available for inspection at 2241 Pierce Street, Ubly, MI 48475.
              
              
                Send comments to Dennis West, President, Village of Ubly, 2241 Pierce Street Austin, 17 W. State Street, Port Austin, MI 48467., Ubly, MI 48475.
              
              
                
                  Anson County, North Carolina, and Incorporated Areas
                
              
              
                Bailey Creek
                At the confluence with North Fork Jones Creek
                None
                +257
                Anson County (Unincorporated Areas).
              
              
                 
                At the confluence of Brush Fork and Ready Fork
                None
                +282
              
              
                Bell Creek
                At the confluence with Deadfall Creek
                None
                +283
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of Little Huntley Road (State Road 1217)
                None
                +308
              
              
                Big Branch
                At the confluence with Lanes Creek
                None
                +333
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,450 feet upstream of Birmingham Road (State Road 1436)
                None
                +343
              
              
                North
                At the confluence with Cribs Creek
                None
                +256
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Cribs Creek
                None
                +271
              
              
                Black Jack Branch
                At the confluence with Brown Creek
                None
                +291
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.2 miles upstream of Lower White Store Road (State Road 1252)
                None
                +320
              
              
                Blackwell Branch
                Approximately 1,000 feet upstream of the confluence with Lanes Creek
                None
                +365
                Anson County (Unincorporated Areas).
              
              
                 
                At the confluence of Caudle Branch and Maness Branch
                None
                +424
              
              
                Boles Creek
                At the confluence with Deadfall Creek
                None
                +293
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 550 feet downstream of Little Huntley Road (State Road 1217)
                None
                +301
              
              
                Brown Creek
                At the confluence with Pee Dee River
                None
                +213
                Anson County (Unincorporated Areas), Town of Polkton.
              
              
                 
                Approximately 0.9 mile upstream of Okey High Road (State Road 1229)
                None
                +335
              
              
                Tributary 1
                At the confluence with Brown Creek
                None
                +251
                Anson County (Unincorporated Areas), Town of Polkton.
              
              
                 
                Approximately 1,450 feet upstream of Barrass Street
                None
                +310
              
              
                Tributary 2
                At the confluence with Brown Creek
                None
                +255
                Town of Polkton.
              
              
                 
                Approximately 480 feet upstream of East Freemont Street
                None
                +313
              
              
                
                Tributary 3
                At the confluence with Brown Creek
                None
                +296
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Brown Creek
                None
                +309
              
              
                Tributary 4
                At the confluence with Brown Creek
                None
                +303
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of the confluence of Brown Creek Tributary 4A
                None
                +329
              
              
                Tributary 4A
                At the confluence with Brown Creek Tributary 4
                None
                +311
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of the confluence with Brown Creek Tributary 4
                None
                +334
              
              
                Brush Fork
                At the confluence with Bailey Creek and Reedy Fork
                None
                +282
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 360 feet downstream of South Park Road
                None
                +361
              
              
                Tributary 1
                At the confluence with Brush Fork
                None
                +315
                Town of Wadesboro.
              
              
                 
                Approximately 0.5 mile upstream of East Caswell Street
                None
                +344
              
              
                Tributary 2
                At the confluence with Brush Fork
                None
                +324
                Town of Wadesboro.
              
              
                 
                Approximately 80 feet downstream of US 52 Highway South
                None
                +351
              
              
                Tributary 3
                At the confluence with Brush Fork
                None
                +328
                Town of Wadesboro.
              
              
                 
                Approximately 1,820 feet upstream of Wortham Street
                None
                +341
              
              
                Buffalo Creek
                At the confluence with Pee Dee River
                None
                +217
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 430 feet upstream of Railroad
                None
                +259
              
              
                South
                At the confluence with Pee Dee River
                None
                +189
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 650 feet downstream of Clark Mountain Road (State Road 1744)
                None
                +216
              
              
                Tributary 1
                At the confluence with Buffalo Creek
                None
                +218
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 610 feet upstream of Pinkston River Road (State Road 1627)
                None
                +220
              
              
                Cabin Branch
                At the confluence with Brown Creek
                None
                +229
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,060 feet upstream of Jacks Branch Road (State Road 1637)
                None
                +249
              
              
                Camp Branch
                At the confluence with Rocky River
                None
                +220
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 780 feet upstream of Railroad
                None
                +267
              
              
                Tributary 1
                At the confluence with Camp Branch
                None
                +220
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,540 feet downstream of US 52 Highway North
                None
                +238
              
              
                Canal Branch
                At the confluence with Palmetto Branch
                None
                +217
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 80 feet upstream of Threadgill Street
                None
                +310
              
              
                Canebreak Branch
                At the confluence with Lanes Creek
                None
                +332
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 530 feet upstream of Johnson Road (State Road 1435)
                None
                +342
              
              
                Caudle Branch
                At the confluence with Blackwell Branch and Maness
                None
                +424
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,000 feet upstream of Stegall Road (State Road 1407)
                None
                +430
              
              
                Cedar Branch
                At the confluence with Lanes Creek
                None
                +330
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 800 feet upstream of Bill Curlee Road (State Road 1415)
                None
                +337
              
              
                Cedar Creek
                At the confluence with Pee Dee River
                None
                +210
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of the confluence of Cedar Creek Tributary 7
                None
                +323
              
              
                Tributary 1
                At the confluence with Cedar Creek
                None
                +210
                Anson County (Unincorporated Areas).
              
              
                
                 
                Approximately 0.8 mile upstream of the confluence with Cedar Creek
                None
                +221
              
              
                Tributary 2
                At the confluence with Cedar Creek
                None
                +210
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Cedar Creek
                None
                +221
              
              
                Tributary 3
                At the confluence with Cedar Creek
                None
                +212
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Cedar Creek
                None
                +231
              
              
                Tributary 4
                At the confluence with Cedar Creek
                None
                +251
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Cedar Creek
                None
                +261
              
              
                Tributary 5
                At the confluence with Cedar Creek
                None
                +278
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 680 feet upstream of Doc Wyatt Road
                None
                +286
              
              
                Tributary 6
                At the confluence with Cedar Creek
                None
                +279
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.8 mile upstream of Cox Road
                None
                +310
              
              
                Tributary 7
                At the confluence with Cedar Creek
                None
                +292
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Cedar Creek
                None
                +310
              
              
                Clay Creek Tributary
                At the North Carolina/South Carolina State boundary
                None
                +337
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the North Carolina/South Carolina State boundary
                None
                +341
              
              
                Cranes Branch
                At the confluence with Brown Creek
                None
                +240
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of Cameron Briley Road (State Road 1429)
                None
                +261
              
              
                Cribs Creek
                At the confluence with Rocky River
                None
                +256
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.7 mile upstream of NC 742 Highway North
                None
                +383
              
              
                Culpepper Creek
                At the confluence with Goulds Fork
                None
                +271
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 1.4 miles upstream of Avery Road
                None
                +307
              
              
                Deadfall Creek
                At the confluence of Thompson Creek
                None
                +244
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 660 feet downstream of Long Pine Church Road (State Road 1220)
                None
                +301
              
              
                Derita Creek
                At the confluence with Brush Fork
                None
                +314
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 1,460 feet upstream of Railroad
                None
                +355
              
              
                Flat Fork
                At the confluence with Brown Creek
                None
                +213
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.5 miles upstream of the confluence with Flat Fork Tributary 1
                None
                +253
              
              
                Tributary 1
                At the confluence with Flat Fork
                None
                +230
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 2.2 miles upstream of the confluence with Flat Fork
                None
                +287
              
              
                Goulds Fork
                At the confluence with Brown Creek
                None
                +222
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 0.9 mile upstream of White Store Road (State Road 1205)
                None
                +330
              
              
                Tributary 1
                At the confluence with Goulds Fork
                None
                +245
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile downstream of NC 742 Highway North
                None
                +279
              
              
                Tributary 2
                At the confluence with Goulds Fork
                None
                +269
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 0.5 mile upstream of Avery Road
                None
                +286
              
              
                
                Grindstone Branch
                At the confluence with Goulds Fork
                None
                +237
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 0.7 mile upstream of Powe Street (State Road 1655)
                None
                +290
              
              
                Tributary 1
                At the confluence with Grindstone Branch
                None
                +272
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,820 feet upstream of Airport Road (State Road 1645)
                None
                +304
              
              
                Hale Creek
                At the confluence with Jones Creek
                None
                +192
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,690 feet downstream of Knotts Road (State Road 1807)
                None
                +260
              
              
                Tributary 1
                At the confluence with Hale Creek
                None
                +213
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Hale Creek
                None
                +231
              
              
                Tributary 2
                At the confluence with Hale Creek
                None
                +233
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Hale Creek
                None
                +248
              
              
                Hurricane Creek
                At the confluence with Brown Creek
                None
                +213
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.3 miles upstream of Dennis Road (State Road 1649)
                None
                +233
              
              
                Island Creek
                At the confluence with Pee Dee River
                None
                +139
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of NC Highway 145
                None
                +225
              
              
                Tributary 1
                At the confluence with Island Creek
                None
                +139
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.7 mile upstream of the confluence with Island Creek
                None
                +162
              
              
                Jacks Branch (into Brown Creek)
                At the confluence with Brown Creek
                None
                +224
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 700 feet upstream of Mount Vernon Road (State Road 1638)
                None
                +250
              
              
                Jenkins Branch
                At the confluence with Pee Dee River
                None
                +190
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.6 miles upstream of the confluence with Pee Dee River
                None
                +216
              
              
                Jones Creek
                At the confluence with Pee Dee River
                None
                +128
                Anson County (Unincorporated Areas).
              
              
                 
                At the confluence of North Fork Jones Creek and South Fork Jones Creek
                None
                +230
              
              
                Tributary 1
                At the confluence with Jones Creek
                None
                +129
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Jones Creek
                None
                +150
              
              
                Kelly Branch
                At the confluence with Brown Creek
                None
                +270
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of Lower White Store Road (State Road 1252)
                None
                +302
              
              
                Lacey Branch
                At German Hill Road (State Road 1404)
                None
                +377
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 200 feet upstream of Pulpwood Yard Road (State Road 1401)
                None
                +446
              
              
                Lampley Branch
                At the confluence with North Fork Jones Creek
                None
                +285
                Anson County (Unincorporated Areas), Town of Wadesboro.
              
              
                 
                Approximately 0.9 mile upstream of Burns Street (State Road 1401)
                None
                +429
              
              
                Lanes Creek
                At the confluence with Rocky River
                None
                +248
                Anson County (Unincorporated Areas), Town of Peachland.
              
              
                 
                Approximately 0.4 mile upstream of confluence of Beaverdam Creek
                None
                +416
              
              
                Tributary 1
                At the confluence with Lanes Creek
                None
                +248
                Anson County (Unincorporated Areas).
              
              
                
                 
                Approximately 0.6 mile upstream of the confluence with Lanes Creek
                None
                +249
              
              
                Tributary 2
                At the confluence with Lanes Creek
                None
                +248
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Lanes Creek
                None
                +275
              
              
                Tributary 3
                At the confluence with Lanes Creek
                None
                +256
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Lanes Creek
                None
                +264
              
              
                Tributary 4
                At the confluence with Lanes Creek
                None
                +315
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,880 feet upstream of the confluence with Lanes Creek
                None
                +328
              
              
                Tributary 5
                At the confluence with Lanes Creek
                None
                +340
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,400 feet upstream of the confluence with Lanes Creek
                None
                +354
              
              
                Ledbetter Branch 
                At the confluence with Brown Creek
                None
                +255
                Anson County (Unincorporated Areas), Town of Polkton.
              
              
                 
                Approximately 510 feet upstream of West Polk Street (State Road 1121)
                None
                +298
              
              
                Tributary 1
                At the confluence with Ledbetter Branch
                None
                +284
                Town of Polkton.
              
              
                 
                Approximately 570 feet upstream of West Polk Street (State Road 1121)
                None
                +309
              
              
                Leggett Branch
                At the confluence with Little Brown Creek
                None
                +308
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 860 feet upstream of White Store Road (State Road 1121)
                None
                +335
              
              
                Lick Creek
                At the confluence with Brown Creek
                None
                +271
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of Lowery Road (State Road 1244)
                None
                +314
              
              
                Little Brown Creek
                At the confluence with Brown Creek
                None
                +251
                Anson County (Unincorporated Areas), Town of Polkton.
              
              
                 
                Approximately 340 feet downstream of White Store Road (State Road 1228)
                None
                +330
              
              
                Little Creek
                At the confluence with Pee Dee River
                None
                +129
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 100 feet downstream of Pit Road (State Road 1801)
                None
                +165
              
              
                North
                At the confluence with Rocky River
                None
                +246
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 400 feet upstream of Little Creek Road (State Road 1619)
                None
                +284
              
              
                Tributary 1
                At the confluence with Little Creek
                None
                +130
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.1 miles upstream of the confluence with Little Creek
                None
                +163
              
              
                Little Cribs Creek
                At the confluence with Cribs Creek
                None
                +323
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Cribs Creek
                None
                +337
              
              
                Maness Branch
                At the confluence with Caudle Branch and Blackwell Branch
                None
                +424
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.3 mile upstream of Old Plank Road (State Road 1421)
                None
                +440
              
              
                McCoy Creek
                At the confluence with Pee Dee River
                None
                +149
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 650 feet downstream of Blewett Falls Road (State Road 1745)
                None
                +180
              
              
                Mill Creek
                At the confluence with Pee Dee River
                None
                +123
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of US Highway 52
                None
                +253
              
              
                Tributary 1
                At the confluence with Mill Creek
                None
                +241
                Anson County (Unincorporated Areas), Town of Morven.
              
              
                
                 
                Approximately 230 feet upstream of South White Oak Street
                None
                +364
              
              
                North Fork
                At the confluence with Lampley Branch
                None
                +386
                Town of Wadesboro.
              
              
                 
                Approximately 550 feet downstream of NC 109 Highway South
                None
                +411
              
              
                Jones Creek
                At the confluence with Jones Creek and South Fork Jones Creek
                None
                +230
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of NC 742 Highway South
                None
                +323
              
              
                Tributary 1
                At the confluence with North Fork Jones Creek
                None
                +296
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the confluence with North Fork Jones Creek
                None
                +360
              
              
                Smith Creek
                At the confluence with Smith Creek
                None
                +189
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of Dr. Sorrell Road (State Road 1741)
                None
                +214
              
              
                Palmetto Branch
                At the confluence with Brown Creek
                None
                +216
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of Railroad
                None
                +248
              
              
                Pee Dee River
                Just downstream of the confluence with Whortenberry Creek
                None
                +109
                Anson County (Unincorporated Areas).
              
              
                 
                At the confluence with Rocky River
                None
                +220
              
              
                Tributary 1
                At the confluence with Pee Dee River
                None
                +134
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.8 mile upstream of the confluence with Pee Dee River
                None
                +147
              
              
                Tributary 2
                At the confluence with Pee Dee River
                None
                +146
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of the confluence with Pee Dee River
                None
                +171
              
              
                Tributary 3
                At the confluence with Pee Dee River
                None
                +194
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 2.8 miles upstream of the confluence with Pee Dee River
                None
                +223
              
              
                Tributary 4
                At the confluence with Pee Dee River
                None
                +201
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 200 feet downstream of Stanback Ferry Road (State Road 1703)
                None
                +213
              
              
                Pinch Gut Creek
                At the confluence with Brown Creek
                None
                +245
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of the confluence of Pinch Gut Creek Tributary 2
                None
                +293
              
              
                Tributary 1
                At the confluence with Pinch Gut Creek
                None
                +245
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.0 mile upstream of the confluence with Pinch Gut Creek
                None
                +257
              
              
                Tributary 2
                At the confluence with Pinch Gut Creek
                None
                +270
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Pinch Gut Creek
                None
                +281
              
              
                Pressley Creek
                At the confluence with Pee Dee River
                None
                +217
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.450 feet upstream of Pinkston River Road (State Road 1627)
                None
                +223
              
              
                Tributary 1
                At the confluence with Pressley Creek
                None
                +217
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 570 feet upstream of Pinkston River Road (State Road 1627)
                None
                +224
              
              
                Reeder Branch
                At the confluence with Pee Dee River
                None
                +190
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.7 miles upstream of the confluence with Pee Dee River
                None
                +220
              
              
                Reedy Fork
                At the confluence with Bailey Creek and Brush Fork
                None
                +282
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of West Wall Street (State Road 1730)
                None
                +317
              
              
                Rhoddy Creek
                At the confluence with Deadfall Creek
                None
                +247
                Anson County (Unincorporated Areas).
              
              
                
                 
                Approximately 1.0 mile upstream of the confluence with Deadfall Creek
                None
                +270
              
              
                Richardson Creek
                At the confluence with Rocky River
                None
                +259
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 miles upstream of Blonnie Ross Road (State Road 1459)
                None
                +295
              
              
                Rocky Branch
                At the confluence with Lanes Creek
                None
                +346
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,440 feet upstream of the confluence with Lanes Creek
                None
                +357
              
              
                Rocky River
                At the confluence with Pee Dee River
                None
                +220
                Anson County (Unincorporated Areas).
              
              
                 
                At the Anson/Union County boundary
                None
                +302
              
              
                Tributary 13
                At the confluence with Rocky River
                None
                +250
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Rocky River
                None
                +277
              
              
                Tributary 2
                At the confluence with Rocky River
                None
                +235
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Rocky River
                None
                +237
              
              
                Savannah Branch
                At the North Carolina/South Carolina State boundary
                None
                +331
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the North Carolina/South Carolina State boundary
                None
                +336
              
              
                Savannah Creek
                At the confluence with Pee Dee River
                None
                +195
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.6 miles upstream of Mills Peach Orchard Road (State Road 1742)
                None
                +293
              
              
                Tributary 1
                At the confluence with Savannah Creek
                None
                +208
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,690 feet upstream of the confluence of Savannah Creek Tributary 1A
                None
                +217
              
              
                Tributary 1A
                At the confluence with Savannah Creek Tributary 1
                None
                +211
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,680 feet upstream of the confluence with Savannah Creek Tributary 1
                None
                +219
              
              
                Tributary 2
                At the confluence with Savannah Creek
                None
                +222
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Savannah Creek
                None
                +231
              
              
                Shaw Creek
                At the confluence with Deadfall Creek
                None
                +281
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 500 feet downstream of Union Church Road (State Road 1003)
                None
                +324
              
              
                Smith Creek
                At the confluence with Pee Dee River
                None
                +189
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 2.4 miles upstream of the confluence of North Fork Smith Creek
                None
                +264
              
              
                South Fork Jones Creek
                At the confluence with Jones Creek and North Fork Jones Creek
                None
                +230
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,350 feet upstream of NC 742 Highway South
                None
                +318
              
              
                Swans Branch
                At the confluence with Brown Creek
                None
                +255
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1.2 miles upstream of the confluence of Swans Branch Tributary 1
                None
                +293
              
              
                Tributary 1
                At the confluence with Swans Branch
                None
                +267
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 550 feet upstream of US 74 Highway West
                None
                +280
              
              
                Thompson Creek
                At the downstream North Carolina/South Carolina State boundary
                None
                +244
                Anson County (Unincorporated Areas).
              
              
                 
                At the upstream North Carolina/South Carolina State boundary
                None
                +260
              
              
                Turkey Top Creek
                At the confluence with Pee Dee River
                None
                +205
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,170 feet downstream of Stanback Ferry Road (State Road 1703)
                None
                +220
              
              
                
                Tributary 1
                At the confluence with Turkey Top Creek
                None
                +205
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,250 feet upstream of Stanback Ferry Road (State Road 1703)
                None
                +219
              
              
                Tributary 2
                At the confluence with Turkey Top Creek
                None
                +208
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,140 feet upstream of Stanback Ferry Road (State Road 1703)
                None
                +224
              
              
                Whortenberry Creek
                At the confluence with Pee Dee River
                None
                +110
                Anson County (Unincorporated Areas).
              
              
                 
                Approximately 1,270 feet upstream of Sneedsboro Road (State Road 1829)
                None
                +139
              
              
                Wide Mouth Branch
                Approximately 0.5 mile upstream of the confluence with Lanes Creek
                +394
                +395
                Anson County (Unincorporated Areas).
              
              
                 
                At the Anson/Union County boundary
                None
                +406
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  Town of Ansonville
                
              
              
              
                Maps are available for inspection at the Ansonville Town Hall, 8778 US Highway 52, Ansonville, North Carolina.
              
              
                Send comments to The Honorable Joe Estridge, Mayor of the Town of Ansonville, P.O. Box 437, Ansonville, North Carolina 28007.
              
              
              
                
                  Town of Morven
                
              
              
              
                Maps are available for inspection at the Morven Town Hall, 301 East Main Street, Morven, North Carolina.
              
              
                Send comments to The Honorable Theodore Carr, Mayor of the Town of Morven, P.O. Box 295, Morven, North Carolina 28119.
              
              
              
                
                  Town of Peachland
                
              
              
              
                Maps are available for inspection at the Peachland Town Hall, 25 West Passaic Street, Peachland, North Carolina.
              
              
                Send comments to The Honorable Steven Garris, Mayor of the Town of Peachland, P.O. Box 120, Peachland, North Carolina 28133.
              
              
              
                
                  Town of Polkton
                
              
              
              
                Maps are available for inspection at the Polkton Town Hall, 35 West Polk Street, Polkton, North Carolina.
              
              
                Send comments to The Honorable Minne Staton, Mayor of the Town of Polkton, P.O. Box 234, Polkton, North Carolina 28135.
              
              
              
                
                  Town of Wadesboro
                
              
              
              
                Maps are available for inspection at the Wadesboro Town Hall, 124-126 East Wade Street, Wadesboro, North Carolina.
              
              
                Send comments to The Honorable Don McRorie, Mayor of the Town of Wadesboro, P.O. Box 697, Wadesboro, North Carolina 28170.
              
              
              
                
                  Anson County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at the Anson County Inspections and Permitting Department, 107 East Ashe Street, Wadesboro, North Carolina.
              
              
                Send comments to Mr. Andy Lucas, Anson County Manager, 114 North Greene Street, Room 30, Wadesboro, North Carolina 28170.
              
              
                
                  Rowan County, North Carolina, and Incorporated Areas
                
              
              
                Back Creek
                At the confluence with North Second Creek
                None
                +672
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Iredell/Rowan County boundary
                None
                +760
              
              
                Tributary 1
                At the confluence with Back Creek
                None
                +759
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Iredell/Rowan County boundary
                None
                +763
              
              
                Beaverdam Creek (East)
                At the confluence with North Second Creek
                None
                +655
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of NC Highway 801
                None
                +718
              
              
                (West)
                At the confluence with Withrow Creek
                None
                +684
                Rowan County (Unincorporated Areas), Town of Cleveland.
              
              
                 
                Approximately 2.1 miles upstream of Umberger Road
                None
                +851
              
              
                Bell Branch
                At the confluence with South Yadkin River
                None
                +697
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 1,500 feet upstream of the confluence with South Yadkin River
                None
                +697
              
              
                Bost Branch
                At the confluence with Second Creek
                None
                +669
                Town of Rockwell.
              
              
                 
                Approximately 1,655 feet upstream of the confluence with Second Creek
                None
                +676
              
              
                Bostian Heights Branch
                Approximately 150 feet upstream of Scercy Road (State Road 1346)
                +741
                +742
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 225 feet upstream of Daugherty Road (State Road 1243)
                +756
                +763
              
              
                
                Cedar Creek
                At the confluence with Yadkin River
                None
                +578
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of River Road (State Road 2152)
                None
                +578
              
              
                Church Creek
                At the confluence with Crane Creek/High Rock Lake
                None
                +626
                Rowan County (Unincorporated Areas), Town of Granite Quarry.
              
              
                 
                Approximately 1.0 mile upstream of U.S. Highway 52
                None
                +759
              
              
                Tributary 1 
                At the confluence with Church Creek
                None
                +660
                Rowan County (Unincorporated Areas), Town of Granite Quarry.
              
              
                 
                Approximately 380 feet downstream of U.S. Highway 52
                None
                +770
              
              
                Tributary 1A
                At the confluence with Church Creek Tributary 1
                None
                +660
                Rowan County (Unincorporated Areas), Town of Granite Quarry.
              
              
                 
                Approximately 0.5 mile upstream of Fish Pond Road
                None
                +752
              
              
                Tributary 2
                At the confluence with Church Creek
                None
                +733
                Unincorporated Areas of Rowan County, Town of Granite Quarry.
              
              
                 
                Approximately 100 feet downstream of Percy Lane
                None
                +757
              
              
                Coddle Creek
                At the Iredell/Rowan/Cabarrus County boundary
                None
                +674
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 40 feet upstream of the confluence of East Fork Creek
                None
                +674
              
              
                Cold Water Creek
                At Moose Road (State Road 1308)
                None
                +650
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of Moose Road (State Road 1308)
                None
                +653
              
              
                Tributary 1 
                At Interstate 85
                None
                +661
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 520 feet upstream of Old Beatty Ford Road (State Road 1211)
                None
                +663
              
              
                Crane Creek
                Approximately 0.5 mile downstream of the confluence of Town Creek
                None
                +626
                Rowan County (Unincorporated Areas), City of Salisbury, Town of East Spencer, Town of Granite Quarry.
              
              
                 
                At the downstream side of U.S. Highway 52
                +700
                +701
              
              
                Tributary 1
                At the confluence with Crane Creek
                None
                +626
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.9 mile upstream of Lake Fork Road (State Road 2170)
                None
                +651
              
              
                Tributary 2
                Approximately 2,400 feet upstream of the confluence with Crane Creek
                None
                +735
                Town of Faith.
              
              
                 
                Approximately 220 feet upstream of Cemetery Drive
                None
                +862
              
              
                Crane Creek/High Rock Lake
                Entire shoreline within Rowan County
                None
                +626
                Rowan County (Unincorporated Areas).
              
              
                 
                Entire shoreline within Rowan County
                None
                +626
              
              
                Draft Branch
                At the confluence with Grants Creek
                +671
                +672
                City of Salisbury.
              
              
                 
                Approximately 1.0 mile upstream of the confluence with Grants Creek
                +671
                +672
              
              
                Dutch Buffalo Creek Tributary 1
                Approximately 20 feet downstream of the Cabarrus/Rowan County boundary
                None
                +688
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Rowan/Cabarrus County boundary
                None
                +688
              
              
                East Fork Creek
                At the confluence with Coddle Creek
                None
                +674
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 2.0 miles upstream of Unity Church Road (State Road 1355)
                None
                +802
              
              
                Fisher Branch
                At the confluence with Second Creek
                None
                +670
                Rowan County (Unincorporated Areas), Town of Rockwell.
              
              
                 
                Approximately 60 feet downstream of Fisher Road (State Road 2320)
                None
                +740
              
              
                Flat Creek
                At the confluence with Yadkin River
                None
                +574
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 1.3 miles upstream of River Road (State Road 2152)
                None
                +589
              
              
                
                Flat Rock Branch
                At the confluence with Grants Creek
                +761
                +760
                Rowan County (Unincorporated Areas), Town of Landis.
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Grants Creek
                None
                +787
              
              
                Fourth Creek
                At the confluence with South Yadkin River
                None
                +656
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 500 feet upstream of the Iredell/Rowan County boundary
                None
                +730
              
              
                Tributary 4
                At the confluence with Fourth Creek
                None
                +708
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Fourth Creek
                None
                +711
              
              
                Tributary 5
                At the confluence with Fourth Creek
                None
                +709
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 360 feet upstream of Baker Mill Road (State Road 1957)
                None
                +713
              
              
                Grants Creek
                At the confluence with Yadkin River
                None
                +640
                Rowan County (Unincorporated Areas), City of Salisbury, Town of China Grove, Town of Landis, Town of Spencer.
              
              
                 
                Approximately 1,190 feet upstream of North Meriah Street
                +827
                +835
              
              
                Tributary 2
                Approximately 1,000 feet upstream of the confluence with Grants Creek
                +674
                +675
                City of Salisbury.
              
              
                 
                Approximately 870 feet downstream of Par Drive
                None
                +688
              
              
                Tributary 3
                Approximately 1,750 feet upstream of the confluence with Grants Creek
                +677
                +678
                City of Salisbury.
              
              
                 
                Approximately 0.4 mile upstream of the confluence with Grants Creek
                None
                +680
              
              
                Tributary 4
                Approximately 2,000 feet upstream of the confluence with Grants Creek
                +680
                +681
                City of Salisbury, Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 1,700 feet downstream of National Guard Road
                None
                +689
              
              
                Henderson Branch
                At the confluence with Grants Creek
                +644
                +647
                City of Salisbury.
              
              
                 
                Approximately 1,500 feet upstream of the confluence with Grants Creek
                +646
                +647
              
              
                Innis Street Creek
                At the confluence with Town Creek
                +696
                +697
                City of Salisbury.
              
              
                 
                Just downstream of North Arlington Street
                +696
                +697
              
              
                Irish Buffalo Creek
                Approximately 0.5 mile upstream of Cannon Farm Road
                +732
                +737
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 1.3 miles upstream of Echo Hollow Drive
                +857
                +865
              
              
                Tributary 4
                Approximately 0.6 mile upstream of the confluence with Irish Buffalo Creek
                None
                +744
                Rowan County (Unincorporated Areas), Town of Landis.
              
              
                 
                Approximately 0.9 mile upstream of the confluence with Irish Buffalo Creek
                None
                +760
              
              
                Tributary 5
                Approximately 0.6 mile upstream of the confluence with Irish Buffalo Creek
                None
                +747
                Town of Landis.
              
              
                 
                Approximately 0.8 mile upstream of the confluence with Irish Buffalo Creek
                None
                +752
              
              
                Jump and Run Branch
                At the confluence with Grants Creek
                +655
                +658
                City of Salisbury.
              
              
                 
                Approximately 380 feet upstream of Willow Road
                None
                +763
              
              
                Kerr Creek
                At the confluence with Sloans Creek
                None
                +680
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 1.4 miles upstream of Corriher Springs Road (State Road 1554)
                None
                +845
              
              
                Klutz Branch
                Approximately 75 feet upstream of the confluence with Legion Park Branch
                +760
                +759
                Town of Granite Quarry.
              
              
                 
                Approximately 970 feet upstream of Peeler Street
                +774
                +776
              
              
                Lake Wright Branch
                At the confluence with Grants Creek
                +717
                +715
                Town of China Grove, Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 1,600 feet upstream of the confluence with Grants Creek
                +717
                +716
              
              
                
                Legion Park Branch
                Approximately 150 feet upstream of the confluence with Trexler Creek
                +707
                +706
                Rowan County (Unincorporated Areas), Town of Granite Quarry.
              
              
                 
                Approximately 150 feet upstream of South Oak Street
                None
                +796
              
              
                Little Creek
                At the confluence with Grants Creek
                +693
                +691
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 2,400 feet upstream of the confluence with Grants Creek
                +693
                +692
              
              
                South
                At the confluence with Third Creek
                None
                +720
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Iredell/Rowan County boundary
                None
                +748
              
              
                Lomax Creek
                At the confluence with Grants Creek
                +637
                +642
                Town of Spencer.
              
              
                 
                Approximately 750 feet upstream of the confluence with Grants Creek
                +641
                +642
              
              
                Mahaley Branch
                At the confluence with Grants Creek
                +648
                +649
                City of Salisbury.
              
              
                 
                Approximately 1,650 feet upstream of the confluence with Grants Creek
                +648
                +649
              
              
                Mill Creek
                Approximately 250 feet downstream of the Rowan/Cabarrus County boundary
                None
                +714
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 400 feet upstream of Smith Road (State Road 1361)
                None
                +799
              
              
                North Second Creek
                At the confluence with South Yadkin River
                None
                +651
                Rowan County (Unincorporated Areas).
              
              
                 
                At the confluence of Back Creek
                None
                +672
              
              
                Park Avenue Branch
                At the confluence with Town Creek
                +691
                +690
                City of Salisbury.
              
              
                 
                Approximately 700 feet upstream of the confluence with Town Creek
                +691
                +690
              
              
                Park Creek
                At the Rowan/Cabarrus County boundary
                None
                +679
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile upstream of Smith Road (State Road 1360)
                None
                +810
              
              
                Peeler Branch
                At the confluence with Second Creek Tributary 1
                None
                +656
                Rowan County (Unincorporated Areas), Town of Rockwell.
              
              
                 
                Approximately 500 feet upstream of Sides Road
                None
                +711
              
              
                Petrea Branch
                At the confluence with Grants Creek
                +717
                +714
                Town of China Grove.
              
              
                 
                Approximately 180 feet upstream of Spring Branch Road
                +766
                +765
              
              
                Riles Creek
                At the confluence with Yadkin River
                None
                +572
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 150 feet upstream of the Rowan/Stanly County boundary
                None
                +572
              
              
                Rocky Branch
                At the confluence with Grants Creek
                +641
                +642
                Town of Spencer.
              
              
                 
                Approximately 1,200 feet upstream of the confluence with Grants Creek
                +641
                +642
              
              
                Tributary 1
                At the confluence with Rocky Branch
                +649
                +650
                Rowan County (Unincorporated Areas), City of Salisbury, Town of Spencer.
              
              
                 
                Approximately 0.5 mile upstream of Pickett Avenue
                None
                +708
              
              
                Rowan Avenue Park Stream
                At the confluence with Grants Creek
                +629
                +642
                Rowan County (Unincorporated Areas), Town of Spencer.
              
              
                 
                Approximately 150 feet upstream of Charles Street
                +641
                +642
              
              
                Second Creek
                At the Rowan/Davidson County boundary
                None
                +625
                Town of Rockwell, Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.7 mile upstream of the confluence with Second Creek Tributary 3
                None
                +810
              
              
                Tributary 1
                At the confluence with Second Creek
                None
                +640
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 190 feet downstream of Lower Palmer Road
                None
                +657
              
              
                Tributary 2
                At the confluence with Second Creek
                None
                +663
                Rowan County (Unincorporated Areas), Town of Rockwell.
              
              
                 
                Approximately 450 feet upstream of Miller Street
                None
                +735
              
              
                Tributary 3
                At the confluence with Second Creek
                None
                +747
                Rowan County (Unincorporated Areas).
              
              
                
                 
                Approximately 200 feet upstream of Shuping Mill Road (State Road 2663)
                None
                +827
              
              
                Sills Creek
                At the confluence with Back Creek
                None
                +680
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Iredell/Rowan County boundary
                None
                +812
              
              
                Tributary 1
                At the confluence with Sills Creek
                None
                +702
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.6 mile upstream of the confluence with Sills Creek
                None
                +710
              
              
                Sixth Street Branch
                At the confluence with Grants Creek
                +641
                +642
                Town of Spencer.
              
              
                 
                Approximately 700 feet upstream of the confluence with Grants Creek
                +641
                +642
              
              
                Sloans Creek
                At the confluence with Back Creek
                None
                +672
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.4 mile upstream of Brown Road (State Road 1211)
                None
                +844
              
              
                South Yadkin River
                At the confluence with Yadkin River
                None
                +647
                Rowan County (Unincorporated Areas), City of Salisbury.
              
              
                 
                At the Iredell/Davie/Rowan County boundary
                None
                +697
              
              
                Third Creek
                At the confluence with Fourth Creek
                None
                +670
                Town of Cleveland, Rowan County (Unincorporated Areas).
              
              
                 
                Just upstream of the Iredell/Rowan County boundary
                None
                +723
              
              
                Third Street Creek
                At the confluence with Grants Creek
                +636
                +642
                Town of Spencer.
              
              
                 
                Approximately 1,260 feet upstream of the confluence with Grants Creek
                +641
                +642
              
              
                Thomas Street Creek
                At the confluence with Town Creek
                +704
                +703
                City of Salisbury.
              
              
                 
                At South Boundary Street
                +704
                +703
              
              
                Town Creek
                At the confluence with Crane Creek/High Rock Lake
                +626
                +627
                Rowan County (Unincorporated Areas), City of Salisbury, Town of East Spencer.
              
              
                 
                Approximately 350 feet upstream of Klumac Road
                +715
                +714
              
              
                Tributary 1
                At the confluence with Town Creek
                +646
                +645
                Rowan County (Unincorporated Areas), Town of East Spencer.
              
              
                 
                Approximately 110 feet upstream of Tanglewood Drive
                None
                +714
              
              
                Trexler Creek
                Approximately 960 feet upstream of the confluence with Crane Creek
                +709
                +708
                Town of Granite Quarry.
              
              
                 
                Approximately 0.2 mile upstream of U.S. Highway 52
                +826
                +831
              
              
                Unnamed Stream 1
                At the confluence with Fourth Creek
                None
                +678
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.9 mile upstream of Mount Vernon Road (State Road 1986)
                None
                +688
              
              
                Unnamed Stream 2
                At the confluence with Fourth Creek
                None
                +720
                Rowan County (Unincorporated Areas).
              
              
                 
                Approximately 0.5 mile downstream of Rary Road (State Road 1978)
                None
                +723
              
              
                Vance Avenue Branch
                At the confluence with Town Creek
                +709
                +708
                City of Salisbury.
              
              
                 
                Approximately 460 feet upstream of the confluence with Town Creek
                +709
                +708
              
              
                Wildlife Tributary
                At the confluence with Draft Branch
                +671
                +672
                City of Salisbury.
              
              
                 
                Approximately 0.5 mile upstream of the confluence with Draft Branch
                +671
                +672
              
              
                Withrow Creek
                At the confluence with North Second Creek
                None
                +665
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Iredell/Rowan County boundary
                None
                +743
              
              
                Woodleaf Branch (East)
                At the confluence with Grants Creek
                +671
                +670
                City of Salisbury.
              
              
                 
                Approximately 100 feet upstream of 4th Street
                None
                +707
              
              
                (West)
                At the confluence with Withrow Creek
                None
                +730
                Rowan County (Unincorporated Areas).
              
              
                 
                At the Iredell/Rowan County boundary
                None
                +767
              
              
                Yadkin River
                Approximately 500 feet downstream of the Rowan/Davidson/Stanly/Montgomery County boundary
                None
                +566
                Rowan County (Unincorporated Areas), Town of Spencer.
              
              
                 
                At the confluence of South Yadkin River
                None
                +647
              
              
                
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  City of Salisbury
                
              
              
              
                Maps are available for inspection at the Salisbury City Hall, 217 South Main Street, Salisbury, North Carolina.
              
              
                Send comments to Mr. David Treme, Salisbury City Manager, P.O. Box 479, Salisbury, North Carolina 28145.
              
              
              
                
                  Town of China Grove
                
              
              
              
                Maps are available for inspection at the China Grove Town Hall, 205 Swink Street, China Grove, North Carolina.
              
              
                Send comments to The Honorable Don Bringle, Mayor of the Town of China Grove, 205 Swink Street, China Grove, North Carolina 28023.
              
              
              
                
                  Town of Cleveland
                
              
              
              
                Maps are available for inspection at the Cleveland Town Hall, 302 East Main Street, Cleveland, North Carolina.
              
              
                Send comments to The Honorable James Brown, Mayor of the Town of Cleveland, P.O. Box 429, Cleveland, North Carolina 27013.
              
              
              
                
                  Town of East Spencer
                
              
              
              
                Maps are available for inspection at the East Spencer Town Hall, 105 South Long Street, East Spencer, North Carolina.
              
              
                Send comments to The Honorable Erma Jefferies, Mayor of the Town of East Spencer, P.O. Box 339, East Spencer, North Carolina 28039.
              
              
              
                
                  Town of Faith
                
              
              
              
                Maps are available for inspection at the Faith Town Hall, 100 North Main Street, Faith, North Carolina.
              
              
                Send comments to The Honorable William M. Johnson, Jr., Mayor of the Town of Faith, P.O. Box 37, Faith, North Carolina 28041.
              
              
              
                
                  Town of Granite Quarry
                
              
              
              
                Maps are available for inspection at the Granite Quarry Town Hall, 143 North Salisbury Avenue, Granite Quarry, North Carolina.
              
              
                Send comments to The Honorable Mary Ponds, Mayor of the Town of Granite Quarry, P.O. Box 351, Granite Quarry, North Carolina 28072.
              
              
              
                
                  Town of Landis
                
              
              
              
                Maps are available for inspection at the Landis Town Hall, 312 South Main Street, Landis, North Carolina.
              
              
                Send comments to The Honorable Mike Mahaley, Mayor of the Town of Landis, P.O. Box 8165, Landis, North Carolina 28088.
              
              
              
                
                  Town of Rockwell
                
              
              
              
                Maps are available for inspection at the Rockwell Town Hall, 202 East Main Street, Rockwell, North Carolina.
              
              
                Send comments to The Honorable Beauford Taylor, Mayor of the Town of Rockwell, P.O. Box 506, Rockwell, North Carolina 23138.
              
              
              
                
                  Town of Spencer
                
              
              
              
                Maps are available for inspection at the Spencer Town Hall, 600 South Salisbury Avenue, Spencer, North Carolina.
              
              
                Send comments to The Honorable Alecia Bean, Mayor of the Town of Spencer, P.O. Box 45, Spencer, North Carolina 28159.
              
              
              
                
              
              
                
                  Rowan County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at the Rowan County Planning Department, 130 West Innes Street, Salisbury, North Carolina.
              
              
                Send comments to Mr. William Cowan, Rowan County Manager, 130 West Innes Street, Salisbury, North Carolina 28144.
              
              
                
                  St. Croix County, Wisconsin, and Incorporated Areas
                
              
              
                Kinnickinnic River
                Approximately 1,500 feet downsteam of County Road MM
                None
                +897
                St. Croix County (Unincorporated Areas).
              
              
                 
                Approximately 1,200 feet upstream of North Main Street
                +884
                +896
              
              
                Willow River
                Approximately 2,500 feet upstream of the confluence with Paperjack Creek
                +943
                +983
                St. Croix County (Unincorporated Areas).
              
              
                 
                Approximately 1.4 miles downstream of 160th Street
                +942
                +984
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
                
                  ADDRESSES
                
              
              
                
                  St. Croix County (Unincorporated Areas)
                
              
              
              
                Maps are available for inspection at St. Croix County Office Building, 1101 Carmichael Road, Hudson, WI 54016.
              
              
                Send comments to Clarence W. Malick, Chairperson, St. Croix County Board of Commissioners, St. Croix County Office Building, 1101 Carmichael Road, Hudson, WI 54016.
              
            
            
              
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated:  June 26, 2007.
            David I. Maurstad,
            
              Federal Insurance Administrator of the National Flood Insurance Program, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
       [FR Doc. E7-13183 Filed 7-6-07; 8:45 am]
      BILLING CODE 9110-12-P
    
  